DETAILED ACTION
This Office action is in response to the filing of this application on 22 April 2021. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 10,084,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite a semiconductor device comprising a gate structure located on a substrate, and an interface between the gate structure and the substrate; a raised source/drain region adjacent to the gate structure, wherein the raised source/drain region comprises: a stressor layer providing strain to a channel region under the gate structure, the stressor layer including: a first silicon germanium layer at a bottom of the stressor layer; a second silicon germanium layer on the first silicon germanium layer, wherein the second silicon germanium layer includes a germanium concentration that is greater than that of the first silicon germanium layer wherein the first and second silicon germanium layers individually includes a gradient distribution of the germanium concentration; a silicide layer in the stressor layer, wherein the silicide layer penetrates a top surface of the raised source/drain region and extends into at least the second silicon germanium layer and ends below the interface by a predetermined depth, and the predetermined depth allows the stressor layer to maintain the strain of the channel region.
Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-15 of U.S. Patent No. 10,084,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite a semiconductor device comprising a gate structure located on a substrate, and an interface between the gate structure and the substrate; a raised source/drain region adjacent to the gate structure, wherein the raised source/drain region comprises an epitaxially grown material selected to exhibit a tensile or compressive stress provided to a channel region under the gate structure, the epitaxially grown material includes: a first epitaxial-grown doped layer; a second epitaxial-grown doped layer over the first epitaxial-grown doped layer, the second epitaxial-grown doped layer including a dopant concentration higher than that of the first epitaxial-grown doped layer; and a silicide plug, wherein the silicide plug penetrates a top surface of the raised source/drain region and extends into the second epitaxial-grown doped layer, and a bottommost portion of the silicide layer ends below the interface by a predetermined depth so as to enlarge a contact area coupling with the raised source/drain region, and 22TSMC No. P20140298US03 / Attorney Docket No. T12073/US 11230 the predetermined depth is allowed to reduce contact resistance and maintain the tensile or compressive stress of the channel region.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-19 of U.S. Patent No. 10,084,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite a semiconductor device comprising a gate structure located on a substrate, and an interface between the gate structure and the substrate; a raised source/drain region adjacent to the gate structure, wherein the raised source/drain region comprises: an epitaxial-grown doped layer providing a tensile or compressive stress to a channel region under the gate structure, wherein from bottom to top, the epitaxial- 23TSMC No. P20140298US03 / Attorney Docket No. T12073/US11230 grown doped layer includes a first epitaxial-grown doped layer and a second epitaxial- grown doped layer; a silicon cap layer capping the epitaxial-grown doped layer; and a silicide layer, penetrating a top surface of the raised source/drain region and extending into at least the second epitaxial-grown doped layer, and the silicide layer being partially below the interface by a predetermined depth, wherein the predetermined depth allows the epitaxial-grown doped layer to maintain the strain of the channel region.




Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822